Hill, O. J.
Where a motion for a new trial was filed in term, and the court set the hearing for a specified date and gave the movant until the final hearing to prepare and present his brief of evidence, and where, on the day specified, the motion was not heard, but was continued to a later date, and the movant was given until this latter date to prepare and present his brief of evidence, the dismissal of the motion for a new trial,, on the ground that the movant failed to prepare and present his brief of evidence on the date last named, was not error. Hinely v. State, 1 Ga. App. 518 (57 S. E. 1021); Brown v. Richards, 114 Ga. 318 (40 S. E. 224). Judgment affirmed.